In re: Ed Dezell Banks, applying for writs of Certiorari, Prohibition, Mandamus and Habeas Corpus.
Writ granted. (See Order).
CALOGERO, J., concurs in this writ grant.
ORDER
IT IS ORDERED that the order in ruling denying bail to relator issued by the Honorable William Norris, III, of the Fourth Judicial District Court in and for Morehouse Parish dated May 19, 1975, be and the same is hereby set aside.
Further ordered that this matter be and the same is hereby remanded to the Fourth Judicial District Court in and for More-house Parish with instructions that the hearing on relator’s application for bail herein be reopened, granting unto the state’s attorney the opportunity to rebut the evidence adduced by relator at the original hearing held on May 19, 1975, after which the Honorable William Norris, III, Judge of said Court, shall, on the basis of the additional evidence adduced, determine relator’s entitlement to bail in the premises, failing in which relator shall be released on bail upon furnishing security in an amount to be determined by the Honorable William Norris, III, in accordance with law.